221 F.3d 989 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.ADAM JADERANY, a/k/a AHMAD JADERANIPOOR, a/k/a A.J. JADERANY, a/k/a AHMAD JADERANY, Defendant-Appellant.
No. 99-2059
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 8, 1999Decided July 21, 2000

Appeal from the United States District Court  for the Northern District of Indiana, Fort Wayne Division.  No. 97 CR 6--William C. Lee, Chief Judge.[Copyrighted Material Omitted]
Before POSNER, Chief Judge, and RIPPLE and DIANE P.  WOOD, Circuit Judges.
RIPPLE, Circuit Judge.


1
Adam Jaderany, a used car  salesperson in Fort Wayne, Indiana, was indicted  for his participation in a scheme to defraud used  car buyers. The scheme involved purchasing used  cars at auction, rolling back their odometers,  altering their titles, and then reselling them.  At trial, the Government provided testimony that  Mr. Jaderany was involved personally in altering  both the odometers and the titles of used cars,  and the jury convicted him on six counts of  transporting stolen goods and securities across  state lines. After his motion for acquittal was  denied, Mr. Jaderany asked the district court to  grant him a downward departure in sentencing  based on his family circumstances and his  community involvement as a successful  businessman. The district court denied the  request for the departure.


2
On appeal, Mr. Jaderany submits that the  evidence was insufficient to support his  conviction and that the district court made a  mistake of law when it refused to grant him a  downward departure. We hold that there was  sufficient evidence to support a conviction and  that the district court properly analyzed the  question of whether it should grant a downward  departure. We therefore affirm the judgment of  the district court.


3
* BACKGROUND


4
Because this is an appeal from a conviction, we  must construe the facts in the light most  favorable to the Government. See Jackson v.  Virginia, 443 U.S. 307, 319 (1979); United States  v. Asher, 178 F.3d 486, 488 n.6 (7th Cir. 1999);  United States v. Wingate, 128 F.3d 1157, 1158  (7th Cir. 1997). The Government prosecuted Adam  Jaderany for his involvement in a scheme to  purchase used cars at auction, roll back the  odometers, and then re-sell them. He was  convicted under 18 U.S.C. sec. 2314 (transporting  forged securities) and 2 (aiding and abetting).  We summarize briefly the relevant facts.


5
The scheme to defraud used car buyers originated  with several auto dealers in Illinois. The  dealers obtained vehicles at auto auctions. After  a car was purchased at auction, its odometer was  rolled back in order to increase the resale value  of the car. The title was then altered to reflect  the new lower mileage.


6
When Illinois stopped processing titles  submitted by several of the dealers, they turned  to Mr. Jaderany, who obtained false Indiana  titles for them. The false titles had the names  of people chosen randomly out of the phone book.  Mr. Jaderany provided forged power of attorney  documents to his employees, allowing them to  obtain title in the names of the unaware,  randomly selected people. According to witnesses,  Mr. Jaderany was involved personally in both  tampering with odometers and altering titles.  There was also evidence that documents relating  to the vehicles were transported across state lines.


7
Mr. Jaderany was indicted on 21 counts relating  to the alleged fraud. The jury convicted him on  six of those counts, relating to the fraudulent  resale of six vehicles. Mr. Jaderany moved for  acquittal, arguing that the evidence was  insufficient to support the conviction. The  district court denied that motion.


8
The district court also refused to grant Mr.  Jaderany's request for a downward departure based  on his family ties and community status. Mr.  Jaderany provided extensive evidence that he had  important responsibilities to his wife and  children and that he was a well-regarded  businessman in the community. The district court  found that his evidence did not indicate unusual  circumstances that would take him outside the  "heartland" of family and employment  circumstances cases and that, therefore, a  departure was unwarranted.

II
DISCUSSION
A. The Sufficiency of the Evidence
1.

9
A defendant seeking to overturn a conviction  based on the insufficiency of the evidence faces  a "heavy burden." United States v. Granados, 142  F.3d 1016, 1019 (7th Cir. 1998); United States v.  Agostino, 132 F.3d 1183, 1192 (7th Cir. 1997). We  must view all of the facts in the record in the  light most favorable to the Government. See  Jackson, 443 U.S. at 319; United States v. Curry,  187 F.3d 762, 769 (7th Cir. 1999). Drawing all  reasonable inferences favorable to the  Government, we must determine whether it has  proved the elements of the crime beyond a  reasonable doubt. See United States v. Hill, 187  F.3d 698, 700 (7th Cir. 1999); United States v.  Masten, 170 F.3d 790, 794 (7th Cir. 1999).  Reversal is appropriate only if there is truly no  evidence from which the jury reasonably could  have convicted the defendant. See Masten, 170  F.3d at 794; Granados, 142 F.3d at 1019.


10
Mr. Jaderany was convicted of violating 18  U.S.C. sec. 2314, which governs the  transportation of stolen goods and securities  across state lines. The district court instructed  the jury that to convict Mr. Jaderany, the  Government was required to prove four elements of  the crime: (1) that the defendant transported  securities in interstate commerce, or caused them  to be transported; (2) that the securities were  forged or altered at the time the defendant  transported them; (3) that the defendant knew the  securities were forged or altered at the time the  defendant transported them; and (4) that the  defendant acted with unlawful or fraudulent  intent. This instruction was a proper statement  of the law. See United States v. Yusufu, 63 F.3d  505, 509-10 (7th Cir. 1995); accord United States  v. Drew, 722 F.2d 551, 553 & n.1 (9th Cir. 1983)  (using a slightly different formulation of the  same elements); United States v. Johnson, 718  F.2d 1317, 1323 (5th Cir. 1983) (en banc) (same);  United States v. Brown, 605 F.2d 389, 393 (8th  Cir. 1979) (same).1

2.

11
Mr. Jaderany's argument is based primarily on a  perceived analogy between his case and the case  of James Rekrut in United States v. Martin, 815  F.2d 818 (1st Cir. 1987). In Martin, co-defendant  Rekrut showed that the evidence was insufficient  to convict him. See id. at 824-27. In that case,  Rekrut was a salesman for a car dealer who was  found to be perpetrating a fraud on consumers.  Rekrut argued that there was no evidence showing  that he should have known that he was part of a  fraudulent scheme. The Government entered no  expert testimony demonstrating that actions taken  by Rekrut were inconsistent with normal business  practices in the used car industry. See id. at  826. The First Circuit held that Rekrut's  conviction could not stand, because the  Government had not foreclosed the possibility  that a person in Rekrut's position would think he  was working for a legitimate business. See id. at  826-27. Mr. Jaderany argues that, as in that  case, the Government has not provided evidence of  what constituted normal business procedures in  the sale of used cars, to compare with Mr.  Jaderany's conduct. He also argues that the  Government had the obligation to provide such  testimony in order to prove that Mr. Jaderany  acted with knowledge or intent. Finally, he notes  that he was acquitted on most of the counts  which, he argues, supports an argument of  insufficient evidence.


12
The Government responds that the evidence  missing in Martin--evidence showing that the  defendant was "aware of the fraudulent nature" of  the documents--is present here. Martin, 815 F.2d  at 825. Several witnesses testified at Mr.  Jaderany's trial that he had personal knowledge  of fraud. Charles Bellavia, an automobile  purchasing agent, testified that he personally  saw Mr. Jaderany alter a vehicle title and that  he was with Mr. Jaderany when they both witnessed  a vehicle's odometer being rolled back. Colleen  Dunn, an insurance agent and former car  salesperson, testified that she spoke to Mr.  Jaderany personally and that he obtained new and  fraudulent titles for her in exchange for a fee.  She also testified that Mr. Jaderany said he  would choose names out of the phone book to use  on titles. Joseph Sosani, who was convicted for  his involvement in the odometer rollbacks,  testified that, on one occasion, Mr. Jaderany was  present when a title was altered to reflect lower  mileage. Robin Lee Younger, the bookkeeper for an  automotive repair shop, testified that Mr.  Jaderany offered money to have the odometers  rolled back on automobiles even though a mechanic  told him it was illegal. Frank Loftus, a former  employee of Mr. Jaderany's, testified that he saw  Mr. Jaderany forge titles.


13
The Government submits that all of this evidence  is sufficient to show that Mr. Jaderany knew the  essential purpose of the scheme and intended to  further it. Distinguishing Martin, the Government  points out that in that case Rekrut was a low-  ranking employee in the scheme handling documents  that appeared valid on their face. Here, it  argues, Mr. Jaderany was shown to have personally  involved himself in altering titles and thus  demonstrated a knowledge that Rekrut lacked.  Furthermore, it contends, expert testimony is  unnecessary to show that Mr. Jaderany's practices  were not accepted in the industry. The Government  also notes that, although Mr. Jaderany was  acquitted on many of the counts, such acquittals  do not require acquittal on the six counts of  which he was convicted. See United States v.  Powell, 469 U.S. 57 (1984).

3.

14
Our task here is to consider only whether the  Government provided sufficient evidence to permit  a reasonable jury to find that Mr. Jaderany acted  with knowledge and intent. We believe that the  Government has met that burden. Several witnesses  provided testimony about Mr. Jaderany's personal  involvement in altering titles and rolling back  odometers. This testimony, once found credible by  the jury, was sufficient to show that Mr.  Jaderany acted with the requisite knowledge and  intent. We shall not question the jury's decision  on this credibility issue. See United States v.  McGee, 189 F.3d 626, 630 (7th Cir. 1999) ("As we  have made clear, it is not our role, when  reviewing the sufficiency of the evidence, to  second-guess a jury's credibility  determinations."); United States v. McCaffrey,  181 F.3d 854, 856 (7th Cir. 1999) ("We will not  substitute our own credibility assessment for  that of the factfinder . . . ."). Mr. Jaderany's  analogy to Martin is unavailing because, unlike  in that case, the Government has provided  evidence from which a reasonable jury could infer  that he personally knew the fraudulent nature of  his actions.


15
Our assessment is not undermined by the jury's  decision to convict Mr. Jaderany on some counts  but not on others. We conduct our sufficiency of  the evidence review "independent of the jury's  determination that evidence on another count was  insufficient." Powell, 469 U.S. at 67; United  States v. Iriarte-Ortega, 113 F.3d 1022, 1024 n.2  (9th Cir. 1997) (quoting Powell); United States  v. Reed, 875 F.2d 107, 111 (7th Cir. 1989)  (same). The counts charged violations of  different statutory sections and related to  different vehicles, and the jury reasonably could  have found that the evidence supported  convictions relating to some vehicles but not  others.

B.  The Downward Departure

16
Having found that the jury verdict was based on  sufficient evidence, we turn to Mr. Jaderany's  claim that the district court abused its  discretion by not granting him a downward  departure based on his family circumstances and  employment. We may reverse a district court's  decision to refuse a departure when it makes a  mistake of law. See United States v. Corry, 206  F.3d 748, 750 (7th Cir. 2000); United States v.  Thomas, 181 F.3d 870, 873 (7th Cir. 1999).  However, if the district court had a correct  legal understanding of the guideline yet still  chose not to depart, we lack jurisdiction to  review its decision. See United States v.  Williams, 202 F.3d 959, 964 (7th Cir. 2000);  United States v. Hegge, 196 F.3d 772, 774 (7th  Cir. 1999). Mr. Jaderany argues that the district  court made a mistake of law when it determined  that his specific circumstances did not place him  outside the boundary of the guideline's  heartland.2 We must determine whether the  district court's decision that Mr. Jaderany fell  within the heartland of Guidelines cases was a  mistake of law or, in contrast, was an exercise of discretion of the type we may not review.

1.

17
The Supreme Court explained the appropriate  standard for appellate review of the district  court's decisions about sentencing departures in  Koon v. United States, 518 U.S. 81 (1996). In  doing so, it adopted the methodology of the Court  of Appeals for the First Circuit in United States  v. Rivera, 994 F.2d 942 (1st Cir. 1993), an  opinion written by then-Chief Judge Breyer. Koon,  518 U.S. at 95. In Koon, the Supreme Court  explained that each sentencing guideline applies  to a "heartland" of cases, which are the "'set of  typical cases embodying the conduct that each  guideline describes.'" Id. at 93 (quoting 1995  U.S.S.G. ch. 1, pt. A, intro. comment. 4(b)). The  district court should depart from the Guidelines  only if some unusual feature of the case takes it  out of the heartland the conduct at issue  differs significantly from the norm even though  the guideline linguistically applies. See id. at  93-95. There are three kinds of potentially  unusual factors forbidden factors, encouraged  factors, and discouraged factors. See id. at 95-  96. Forbidden factors, such as race or national  origin, see id. at 93, may never be used. See id.  at 95-96. An encouraged factor, such as victim  provocation, see id. at 94, may be used when the  applicable guideline has not already taken the  circumstance at issue into account. See id. at  96. A discouraged factor, or an encouraged factor  already accounted for by the applicable  guideline, should be used as a basis for  departure only "if the factor is present to an  exceptional degree or in some other way makes the  case different from the ordinary case where the  factor is present." Id.


18
In Koon, the Supreme Court also held that  appellate courts should review departure  decisions only for an abuse of discretion  because, on most issues that might arise in this  context, district courts are better suited than  appellate courts to decide what kinds of cases  fall outside the heartland. See id. at 98-99.  Nevertheless, an appellate court must reverse if  the district court made a mistake of law. Such a  mistake of law constitutes an abuse of  discretion. See id. at 100. A district court  makes a mistake of law when it relies on a factor  that may not be considered in any case, see id.,  or determines that the court has no authority to  depart when in fact it does. See United States v.  Farouil, 124 F.3d 838, 845 (7th Cir. 1997). A  district court also makes a mistake of law when  it misconstrues the language of a guideline and  consequently mischaracterizes the boundaries of  the heartland created by the guideline. The Court  of Appeals for the First Circuit described this  situation most graphically in Rivera, the case  relied upon so heavily by the Supreme Court in  Koon. Then-Chief Judge Breyer wrote:


19
Plenary review is . . . appropriate where the  appellate court, in deciding whether the  allegedly special circumstances are of a "kind"  that permits departure, will have to perform the  "quintessentially legal function" . . . of  interpreting a set of words, those of an  individual guideline, in light of their intention  or purpose, in order to identify the nature of  the guideline's "heartland" (to see if the  allegedly special circumstance falls within it).


20
Rivera, 994 F.2d at 951 (citation omitted). See  also United States v. Talk, 158 F.3d 1064, 1072  (10th Cir. 1998) (citing Rivera). We also  recognized this situation in United States v.  Canoy, 38 F.3d 893 (7th Cir. 1994). After  deciding that extraordinary family circumstances  could be a basis for departure, we turned to our  sister courts of appeals for guidance on how to  construe the guideline:


21
Because until today, we have interpreted section  5H1.6 to prohibit all departures based on family  considerations, we have not had occasion to  consider what separates the usual and ordinary  family circumstance from the truly exceptional  and extraordinary. The other circuits have  developed a significant body of law on this  question, however.


22
Id. at 907 (emphasis added). In characterizing  the boundary between the ordinary and the  exceptional as the subject of a "body of law," we  recognized that the inquiry into the boundary of  a heartland has a legal dimension that it is our  responsibility to address. Since Koon, the Fourth  and Sixth Circuits have also recognized that  discerning the boundary of the heartland involves  the development of a case law, the task of the  appellate court.3 This limited but important  reliance on appellate decisions helps ensure  consistency among the district courts with regard  to particular sentencing guidelines. Consistency  is, of course, an important purpose of the  Guidelines. See 28 U.S.C. sec. 991(b)(1)(B);  United States v. Unthank, 109 F.3d 1205, 1211  (7th Cir. 1997).


23
Although appellate case law construing a  guideline can shape the contours of its heartland  and thereby inform the content of the guideline,  Koon makes clear that the district courts have  responsibility for assessing whether the  circumstances of a particular case fall outside  the heartland of a guideline. In performing this  task, a district court must not only assess the  boundary of the heartland but must also determine  on which side of that boundary the facts of a  particular case fall. While appellate case law  construing the guideline will set certain legal  limitations on the district court's construction  of the guideline, the second step is clearly a  factual issue. In this function, the district  courts are, the Supreme Court has reminded us in  Koon, in a better position to compare the facts  of one case with those of the many others it has  adjudicated. See Koon, 581 U.S. at 98. As Koon  recognized, the district court has "special  competence" on the question of a particular  case's "ordinariness" or "unusualness." Id. at 99  (quoting Rivera, 994 F.2d at 951).

2.

24
Section 5H1.6 of the Sentencing Guidelines  states that "[f]amily ties and responsibilities  and community ties are not ordinarily relevant in  determining whether a sentence should be outside  the applicable guideline range." U.S.S.G.  sec.5H1.6. Further, sec.5H1.5 states that  "[e]mployment record is not ordinarily relevant  in determining whether a sentence should be  outside the applicable guideline range." U.S.S.G.  sec.5H1.5. Since Koon we have had several  occasions to review a district court's decision  as to whether to depart based on family  circumstances or employment. See United States v.  Wright, 218 F.3d 812 (7th Cir.2000); United States v.  Stefonek, 179 F.3d 1030 (7th Cir. 1999); United  States v. Guy, 174 F.3d 859 (7th Cir. 1999);  United States v. Owens, 145 F.3d 923 (7th Cir.  1998); United States v. Carter, 122 F.3d 469 (7th  Cir. 1997).


25
In our decisions interpreting sec.5H1.6, we have  interpreted the guideline language "not  ordinarily relevant" to require a sentencing  court to recognize that, when an individual is  incarcerated, it is expected that his family life  will suffer. See Wright, 218 F.3d at 815;  Carter, 122 F.3d at 473; Canoy, 38 F.3d at 907.  The Guidelines recognizes that many persons  convicted of a criminal offense have family  responsibilities, including responsibilities to  their children; such responsibilities, standing  alone, cannot be considered extraordinary. See  Stefonek, 179 F.3d at 1038; Carter, 122 F.3d at  475; Canoy, 38 F.3d at 907. We have recognized  that a defendant's ability to rely on a  supportive spouse or other relatives to look  after his children makes his case for a downward  departure less compelling. See Carter, 122 F.3d  at 474. Under sec.5H1.6, when the defendant is a  single parent, the district court, in the  exercise of its discretion, must determine  whether the particular circumstances warrant a  departure. Compare Canoy, 38 F.3d at 908  (cataloging decisions from other circuits where  downward departures for single parents were  affirmed) with Carter, 122 F.3d at 474 (noting  decisions from other circuits where departures  were rejected for single parents).


26
We also have noted that sec.5H1.5 recognizes  that, for most defendants, holding a steady job  is not extraordinary, but in fact expected. See  Carter, 122 F.3d at 475. We have cautioned that  the Guidelines do not permit district courts to  grant "'middle class' sentencing discounts,"  because "[c]riminals who have the education and  training that enables people to make a decent  living without resorting to crime are more rather  than less culpable than their desperately poor  and deprived brethren in crime." Stefonek, 179  F.3d at 1038. The fact that a defendant's  employment was "strikingly meritorious" does not  require district courts to grant downward  departures on this basis. See Carter, 122 F.3d at  475.

3.

27
In light of our precedents delineating the  boundary of the heartland for family  circumstances and employment, we lack  jurisdiction to review the district court's  decision not to grant a downward departure. The  district court correctly recognized that it had  the authority to depart based on family and  employment circumstances. Although the district  court thought that the sentence mandated by the  Guidelines was too harsh, and that Mr. Jaderany's  family circumstances were deeply sympathetic, it  nonetheless concluded that, because Mr.  Jaderany's situation was similar to previous  situations in which downward departures were  denied, a downward departure was unwarranted in  this case.


28
The district court employed the proper  methodology. First, the district court took note  of the boundary of the heartland, and in doing so  was mindful of other cases that have delineated  the parameters of the heartland. Then, it  considered the particular facts of Mr. Jaderany's  case, and decided that they fell within the  heartland as defined by those earlier cases. The  factors considered by the district court were Mr.  Jaderany's strong family ties, the high regard in  which he was held by his community, and his  successful business. It then concluded that those  factors on their own did not make Mr. Jaderany's  case unusual.


29
We are convinced that the district court  correctly understood that it had the authority to  depart and correctly perceived the boundaries of  the heartland as defined by our earlier cases.  Because the district court had a correct  understanding of the legal standards for  departure, we lack jurisdiction to second-guess  the district court's decision not to depart. See  Guy, 174 F.3d at 861; Carter, 122 F.3d at 475.

Conclusion

30
For the foregoing reasons, the judgment of the  district court is affirmed.

AFFIRMED


Notes:


1
 The counts of which Mr. Jaderany was found guilty  (Counts 16-21) also charged him as an aider and  abettor. See 18 U.S.C. sec. 2. In order to  convict Mr. Jaderany as an aider and abettor, the  Government had to prove three things: (1) that he  knew of the illegal activity; (2) that he desired  to help that activity succeed; and (3) that he  took some action to help the scheme succeed. See  United States v. Irwin, 149 F.3d 565, 569-70 (7th  Cir. 1998); United States v. Woods, 148 F.3d 843,  849-50 (7th Cir. 1998). We have held that "[a]n  aider and abettor may be punished with the same  severity as a principal." United States v.  Coleman, 179 F.3d 1056, 1061 (7th Cir. 1999)  (quoting United States v. Corral-Ibarra, 25 F.3d  430, 436 (7th Cir. 1994)). Mr. Jaderany's brief  on appeal casts his argument only in terms of the  substantive offense under 18 U.S.C. sec. 2314.  Yet, it should be noted, his specific contention-  -that he acted without knowledge and intent--is  relevant to the aiding and abetting charge as  well.


2
 Mr. Jaderany entered evidence of his important  role in supporting his wife and children, and of  his role as a leader in his community.


3
 See United States v. DeBeir, 186 F.3d 561, 573  (4th Cir. 1999) (comparing facts to those "found  exceptional in existing case law"); United States  v. Ford, 184 F.3d 566, 585 (6th Cir. 1999)  (describing as an issue of law a district court's  conclusion that transactions in gambling proceeds  were not per se outside a heartland's boundary).